                                          Case 5:20-cv-00363-BLF Document 76 Filed 11/17/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     REVEAL CHAT HOLDCO LLC, et al.,                   Case No. 20-cv-00363-BLF
                                   8                   Plaintiffs,
                                                                                           ORDER REQUESTING CHAMBERS
                                   9             v.                                        COPIES
                                  10     FACEBOOK, INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties shall submit chambers copies of briefs and exhibits associated with all future

                                  14   motions on which the Court will hold a hearing, including the December 3, 2020 hearing. See

                                  15   Standing Order Re Civil Cases § IX. All exhibits shall be tabbed. The Court REQUESTS that

                                  16   chambers copies for the upcoming hearing shall be submitted by November 24, 2020.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: November 17, 2020

                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
